             Case 1:19-cr-00304-LMB Document 8 Filed 10/10/19 Page 1 of 1 PageID# 36
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________ Districtofof
                                                                  Virginia
                                                                     __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-CR-304 (LMB)
                      Henry Kyle Frese                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         United States of America                                                                                      .


Date:          10/10/2019                                                               /s/ Jennifer K. Gellie
                                                                                         Attorney’s signature


                                                                            Jennifer Kennedy Gellie, DC Bar# 1020976
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                     National Security Division
                                                                                    950 Pennsylvania Ave., NW
                                                                                      Washington, DC 20053
                                                                                               Address

                                                                                     jennifer.gellie@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 233-0785
                                                                                          Telephone number

                                                                                          (202) 233-2146
                                                                                             FAX number
